




Exhibit 10.3





--------------------------------------------------------------------------------



PLEDGE AGREEMENT
among
PEABODY INVESTMENTS CORP.
and
CITIBANK N.A.,
as Administrative Agent
Dated as of September 24, 2013

--------------------------------------------------------------------------------



















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.
DEFINED TERMS    1

1.1
Definitions    1

1.2
Other Definitional Provisions    3

SECTION 2.
GRANT OF SECURITY INTEREST    3

SECTION 3.
REPRESENTATIONS AND WARRANTIES    4

3.1
Representations in Credit Agreement    4

3.2
Title; No Other Liens    4

3.3
Valid, Perfected First Priority Liens    4

3.4
Name; Jurisdiction of Organization, Etc.    5

3.5
Pledged Stock    5

SECTION 4.
COVENANTS    5

4.1
Covenants in Credit Agreement    5

4.2
Delivery and Control of Pledged Stock    5

4.3
Maintenance of Perfected Security Interest    6

4.4
Pledged Stock    6

4.5
Voting and Other Rights with Respect to Pledged Stock    6

SECTION 5.
REMEDIAL PROVISIONS    7

5.1
Proceeds to be Turned Over To Agent    7

5.2
Application of Proceeds    7

5.3
Code and Other Remedies    8

5.4
Effect of Securities Laws    9

SECTION 6.
POWER OF ATTORNEY AND FURTHER ASSURANCES    9

6.1
Administrative Agent’s Appointment as Attorney-in-Fact, Etc.    9

6.2
Authorization of Financing Statements    11

SECTION 7.
ACKNOWLEDGEMENT OF GUARANTEE ABSOLUTE AND

UNCONDITIONAL    11
7.1
Acknowledgement    11

SECTION 8.
THE ADMINISTRATIVE AGENT    11

8.1
Authority of Agent    11

8.2
Duty of Agent    12

8.3
Exculpation of the Administrative Agent    13


i

--------------------------------------------------------------------------------




Page
8.4
No Individual Foreclosure, Etc    14

8.5
Qualified Counterparties    14

SECTION 9.
MISCELLANEOUS    15

9.1
Amendments in Writing    15

9.2
Notices    15

9.3
No Waiver by Course of Conduct; Cumulative Remedies    15

9.4
Enforcement Expenses; Indemnification    15

9.5
Successors and Assigns    16

9.6
Set-Off    16

9.7
Counterparts    16

9.8
Severability    16

9.9
Section Headings    17

9.10
Integration    17

9.11
GOVERNING LAW    17

9.12
Submission to Jurisdiction; Waivers    17

9.13
Acknowledgments    18

9.14
WAIVER OF JURY TRIAL    18

9.15
Release.    18



SCHEDULE 1    Description of Pledged Stock    1-1
SCHEDULE 2    Filings and Other Actions Required to Perfect Security
Interests    2-1
SCHEDULE 3    Exact Legal Name, Location of Jurisdiction of Organization and
Chief Executive Office    3-1
SCHEDULE 4    Notice Address of Pledgors    4-1
EXHIBIT A    Form of Uncertificated Securities Control Agreement    A-1











ii

--------------------------------------------------------------------------------




PLEDGE AGREEMENT, dated as of September 24, 2013, among Peabody Investments
Corp., a Delaware corporation (the “Pledgor”), and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for (a) the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Amended and Restated Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), among Peabody Energy Corporation, a Delaware
corporation (the “Borrower”), the Lenders, Citibank N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer and the other parties party thereto and
(b) the other Secured Parties (as hereinafter defined). The Lenders, L/C
Issuers, Swing Line Lender and Administrative Agent shall be referred to
collectively herein as the “Credit Parties”.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Pledgor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Pledgor in connection with the operation of their businesses;
WHEREAS, the Borrower and the Pledgor are engaged in related businesses, and the
Pledgor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under Article IV of the
Credit Agreement that the Pledgor shall have executed and delivered this
Agreement to the Administrative Agent for the benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders and the L/C Issuers to make their respective extensions of
credit to the Borrower thereunder and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Pledgor hereby
agrees with the Administrative Agent, for the benefit of the Secured Parties, as
follows:


SECTION 1. DEFINED TERMS
1.1    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the UCC are used
herein as so defined (and if defined in more than one article of the UCC shall
have the meaning specified in Article 9 thereof): Certificated Security,
Securities Account and Uncertificated Security.

1

--------------------------------------------------------------------------------




(b)    The following terms shall have the following meanings:
“Additional Pledged Stock”: all Equity Interests in the Issuer acquired by the
Pledgor after the date hereof.
“Agreement”: this Pledge Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Collateral”: as set forth in Section 2.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 5.1.
“Controlling Parties” shall mean, prior to Payment In Full, the Required
Lenders, and, thereafter, the Majority Holders.
“Credit Agreement”: as set forth in the preamble hereto.
“Discharge of the Secured Obligations”: (a) Payment in Full and (b) with respect
to any Cash Management Obligations and Swap Obligations guaranteed under Section
2.1(a) of the Guaranty, (i) payment in full of such obligations (other than in
respect of contingent obligations, indemnities and expenses related thereto that
are not then payable or in existence), (ii) the entry by the Guarantors into an
amendment, amendment and restatement or replacement of this Guaranty in
connection with a refinancing or replacement of the Obligations that guarantees
such Cash Management Obligations and Swap Obligations on substantially the same
terms as the refinanced or replaced Obligations or in substantially the same
manner as this Guaranty or (iii) the guarantee by the Borrower of such Cash
Management Obligations and Swap Obligations or the provision by the Borrower of
other credit support arrangements for the benefit of the Qualified
Counterparties with respect to such obligations that is reasonably satisfactory
to them (it is understood that the Administrative Agent may rely, without
further inquiry, on a certificate of a Responsible Officer of the Borrower to
establish that the requirements of this clause (b) have been satisfied).
“Initial Pledged Stock”: all Equity Interests in the Issuer owned by the Pledgor
on the date hereof, including the Equity Interests listed on Schedule 1 hereto.
“Issuer”: Peabody IC Funding Corp., a Delaware corporation.
“Majority Holders”: as set forth in Section 8.1(b).
“Permitted Liens”: the Liens permitted under Section 7.01 of the Credit
Agreement.
“Pledged Stock”: the Initial Pledged Stock and the Additional Pledged Stock.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income

2

--------------------------------------------------------------------------------




from the Pledged Stock, collections thereon and distributions or payments with
respect thereto.
“Qualified Counterparty”: any Person who is a counterparty to a Specified Cash
Management Agreement or Secured Hedge Agreement.
“Secured Hedge Agreement”: any Swap Contract evidencing Swap Obligations.
“Secured Parties”: the Credit Parties and each Qualified Counterparty.
“Securities Act”: the Securities Act of 1933, as amended.
“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the perfection or priority of, or remedies with
respect to, any Collateral is governed by the Uniform Commercial Code as enacted
and in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.
1.2    Other Definitional Provisions
. (a) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to the Pledgor, shall refer to the Pledgor’s
Collateral or the relevant part thereof.
(b)    The interpretative provisions of Section 1.02 of the Credit Agreement
shall be incorporated herein mutatis mutandis.
(c)    All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.
SECTION 2. GRANT OF SECURITY INTEREST
The Pledgor hereby assigns and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in, all of the following property, in each case, wherever
located and now owned or at any time hereafter acquired by the Pledgor or in
which the Pledgor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:
(a)    all Pledged Stock;
(b)    all Collateral Accounts; and
(c)    to the extent not otherwise included all Proceeds, products, accessions,
rents and profits of any and all of the foregoing.

3

--------------------------------------------------------------------------------




SECTION 3. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders and the L/C Issuers to make their respective
extensions of credit to the Borrower thereunder, the Pledgor hereby represents
and warrants to each Credit Parties that:
3.1    Representations in Credit Agreement. The representations and warranties
set forth in Article V of the Credit Agreement as they relate to the Pledgor or
to the Loan Documents to which the Pledgor is a party, each of which is hereby
incorporated herein by reference mutatis mutandis, are true and correct, in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and the Credit Parties shall be entitled to rely on each of such
representations and warranties as if they were fully set forth herein, provided
that each reference in each such representation and warranty to any Borrower’s
knowledge shall, for the purposes of this Section 3.l, be deemed to be a
reference to the Pledgor’s knowledge.
3.2    Title; No Other Liens. The Pledgor owns each item of the Collateral free
and clear of any and all Liens or claims, including, without limitation, liens
arising as a result of the Pledgor becoming bound (as a result of merger or
otherwise) as Pledgor under a security agreement or pledge agreement entered
into by another Person, except for non-consensual Liens arising by operation of
law and pari passu or junior Permitted Liens under Sections 7.01(t) and 7.01(u)
of the Credit Agreement. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Agreement or as
are permitted by the Credit Agreement.
3.3    Valid, Perfected First Priority Liens. The security interests granted
pursuant to this Agreement constitute a legal and valid security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties,
securing the payment and performance of the Pledgor’s Secured Obligations and
upon completion of the filings and other actions specified on Schedule 2 (all of
which, in the case of all filings and other documents referred to on said
Schedule, have been delivered to the Administrative Agent in duly completed and
duly executed form, as applicable, and may be filed by the Administrative Agent
at any time) and payment of all filing fees, will constitute fully perfected
security interests in all of the Collateral prior to all other Liens on the
Collateral except for non-consensual Liens arising by operation of law and pari
passu Permitted Liens under Sections 7.01(t) and 7.01(u) of the Credit
Agreement. To the extent requested by the Administrative Agent, the Pledgor has
taken all actions necessary, including without limitation those specified in
Section 4.2 to establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Collateral constituting Certificated Securities or Uncertificated Securities.
3.4    Name; Jurisdiction of Organization, Etc. As of the Closing Date, (a) the
Pledgor’s exact legal name (as indicated on the public record of the Pledgor’s
jurisdiction of formation or organization), jurisdiction of organization and the
location of the Pledgor’s chief executive office or sole place of business are
specified on Schedule 3; (b) the Pledgor is organized solely under the law of
the jurisdiction so specified and has not filed any certificates

4

--------------------------------------------------------------------------------




of domestication, transfer or continuance in any other jurisdiction; (c) except
as otherwise indicated on Schedule 3, the jurisdiction of the Pledgor’s
organization or formation is required to maintain a public record showing the
Pledgor to have been organized or formed; (d) except as specified on Schedule 3,
it has not changed its name, jurisdiction of organization, chief executive
office or sole place of business (if applicable) or its corporate structure in
any way (e.g. by merger, consolidation, change in corporate form or otherwise)
within the past five years and has not within the last five years become bound
(whether as a result of merger or otherwise) as Pledgor under a security
agreement entered into by another Person, which has not heretofore been
terminated; and (e) unless otherwise stated on Schedule 3, the Pledgor is not a
transmitting utility as defined in UCC § 9-102(a)(80).
3.5    Pledged Stock. (a) Schedule 1 hereto sets forth all of the Initial
Pledged Stock owned by the Pledgor and such Pledged Stock constitutes 100% of
the issued and outstanding Equity Interests of the Issuer.
(b)    All of the shares of the Pledged Stock have been duly and validly issued
and are fully paid and nonassessable.
(b)    None of the Pledged Stock is credited to any Securities Account.
(c)    There are no outstanding warrants, options or other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any Pledged Stock.
SECTION 4. COVENANTS
The Pledgor covenants and agrees with the Credit Parties that, from and after
the date of this Agreement until the Payment in Full:
4.1    Covenants in Credit Agreement. The Pledgor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by the
Pledgor.
4.2    Delivery and Control of Pledged Stock. If any of the Collateral becomes
evidenced or represented by any Certificated Security, such Certificated
Security shall be promptly delivered to the Administrative Agent, duly endorsed
in a manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement. If any of the Collateral becomes evidenced or
represented by an Uncertificated Security, the Pledgor shall promptly cause the
Issuer either (a) to register the Administrative Agent as the registered owner
of such Uncertificated Security, upon original issue or registration of
transfer, or (b) to agree in writing with the Pledgor and the Administrative
Agent that the Issuer will, upon an Event of Default, comply with instructions
with respect to such Uncertificated Security originated by the Administrative
Agent without further consent of the Pledgor, such agreement to be in
substantially the form of Exhibit A or in form and substance reasonably
satisfactory to the Administrative Agent.
4.3    Maintenance of Perfected Security Interest. The Pledgor shall maintain
the security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 3.3 and shall take all
reasonable actions to defend such security

5

--------------------------------------------------------------------------------




interest against the claims and demands of all Persons whomsoever (subject to
Liens permitted to exist on the Collateral under Section 3.3).
4.4    Pledged Stock. (a) If the Pledgor shall become entitled to receive or
shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), or option or rights
in respect of the Pledged Stock of the Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of or other
ownership interests in the Pledged Stock, or otherwise in respect thereof, the
Pledgor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly endorsed by the Pledgor to
the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by the Pledgor to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations. If an Event of Default shall have occurred
and be continuing and any sums of money or property so paid or distributed in
respect of the Pledged Stock shall be received by the Pledgor, the Pledgor
shall, until such money or property is paid or delivered to the Administrative
Agent, hold such money or property in trust for the Secured Parties, segregated
from other funds of the Pledgor, as additional collateral security for the
Secured Obligations. Without the prior written consent of the Administrative
Agent, the Pledgor will not enter into any material agreement or undertaking
restricting the right or ability of the Pledgor or, in connection with an
exercise of remedies hereunder, the Administrative Agent to sell, assign or
transfer any of the Pledged Stock or Proceeds thereof or any interest therein
(other than any intercreditor agreement which the Pledgor is required to
execute, including any Junior Lien Intercreditor Agreement or Pari-Passu
Intercreditor Agreement or security agreement contemplated thereby or any debt
document in respect of Indebtedness permitted to be incurred under the Credit
Agreement which such document permits the Lien of the Administrative Agent on
the Pledged Stock).
4.5    Voting and Other Rights with Respect to Pledged Stock. Unless an Event of
Default shall have occurred and be continuing and the Pledgor shall have
received notice from the Administrative Agent, the Pledgor shall be permitted to
receive all dividends and distributions paid in respect of the Pledged Stock, to
the extent permitted by the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Stock. If an Event of Default shall
occur and be continuing and the Pledgor shall have received notice from the
Administrative Agent: (i) all rights of the Pledgor to exercise or refrain from
exercising the voting and other consensual rights with respect to Pledged Stock
which it would otherwise be entitled to exercise shall cease and all such rights
shall thereupon become vested in the Administrative Agent who shall thereupon
have the sole right, but shall be under no obligation, to exercise or refrain
from exercising such voting and other consensual rights, (ii) the Administrative
Agent shall have the right to transfer all or any portion of the Pledged Stock
to its name or the name of its nominee or agent, (iii) the Administrative Agent
shall have the right at any time, without notice to the Pledgor, to exchange any
certificates or instruments representing any Pledged Stock for certificates or
instruments of smaller or larger denominations and (iv) in order to permit the
Administrative Agent to exercise the voting and other consensual rights which it
may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions which it may be entitled to receive hereunder, the Pledgor

6

--------------------------------------------------------------------------------




shall promptly execute and deliver (or cause to be executed and delivered) to
the Administrative Agent all proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and the Pledgor acknowledges that the Administrative Agent may utilize the power
of attorney set forth herein. The Pledgor hereby authorizes and instructs the
Issuer to (i) comply with any instruction received by it from the Administrative
Agent in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from the Pledgor, and the Pledgor
agrees that the Issuer shall be fully protected in so complying, and (ii) if an
Event of Default shall have occurred and be continuing and the Issuer shall have
received notice from the Administrative Agent, pay any dividends or other
payments with respect to the Pledged Stock directly to the Administrative Agent.
REMEDIAL PROVISIONS
5.1    Proceeds to be Turned Over To Agent. If an Event of Default shall occur
and be continuing, all Proceeds received by the Pledgor consisting of cash, cash
equivalents, checks and other near-cash items shall be held by the Pledgor in
trust for the Secured Parties, segregated from other funds of the Pledgor, and
shall, forthwith upon request by the Administrative Agent, be turned over to the
Administrative Agent in the exact form received by the Pledgor (duly endorsed by
the Pledgor to the Administrative Agent, if required). All Proceeds received by
the Administrative Agent hereunder shall be held by the Administrative Agent in
a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
the Pledgor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.2.
5.2    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may (and, if directed by the Required Lenders, shall),
notwithstanding the provisions of Section 2.05(c), (d) and (e) and Section 2.06
of the Credit Agreement, apply all or any part of the Collateral and/or net
Proceeds thereof (after deducting fees and expenses as provided in Section 5.3)
realized through the exercise by the Administrative Agent of its remedies
hereunder, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 5.1 of the Guaranty (all references in this
Section 5.2 to Proceeds shall include proceeds of such guarantee), in payment of
the Secured Obligations in accordance with and pursuant to Section 8.4 of the
Credit Agreement. Any Proceeds not applied shall be held by the Administrative
Agent as Collateral.
5.3    Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC (whether or not the UCC applies to the affected Collateral) and
all rights under any other applicable law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, defense, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon the Pledgor or any other Person (all and each of

7

--------------------------------------------------------------------------------




which demands, presentments, protests, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, license, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party, on the
internet or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. Each Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold or to become the licensor of all or any such Collateral,
free of any right or equity of redemption in the Pledgor, which right or equity
is hereby waived and released. For purposes of bidding and making settlement or
payment of the purchase price for all or a portion of the Collateral sold at any
such sale made in accordance with the UCC or other applicable laws, including,
without limitation, the Bankruptcy Code of the United States, the Administrative
Agent, as agent for and representative of the Secured Parties (but not any
Secured Party or Secured Parties in its or their respective individual
capacities unless the Controlling Parties shall otherwise agree in writing),
shall be entitled to credit bid and use and apply the Secured Obligations (or
any portion thereof) as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such sale, such amount to be
apportioned ratably to the Secured Obligations of the Secured Parties in
accordance with their pro rata share of such Secured Obligations. Each purchaser
at any such sale shall hold the property sold absolutely free from any claim or
right on the part of the Pledgor, and the Pledgor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to the Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Administrative Agent may
sell the Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. The foregoing will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. The Pledgor agrees that
it would not be commercially unreasonable for the Administrative Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. The Pledgor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. The Administrative Agent shall have no obligation to
marshal any of the Collateral.
(b)    The Administrative Agent shall deduct from such Proceeds all reasonable
costs and expenses of every kind incurred in connection with the exercise of its
rights and remedies

8

--------------------------------------------------------------------------------




against the Collateral or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Secured
Parties hereunder, including, without limitation, reasonable and documented
attorneys’ fees and disbursements. Any net Proceeds remaining after such
deductions shall be applied in accordance with Section 5.2. If the
Administrative Agent sells any of the Collateral upon credit, the Pledgor will
be credited only with payments actually made by the purchaser and received by
the Administrative Agent. In the event the purchaser fails to pay for the
Collateral, the Administrative Agent may resell the Collateral and the Pledgor
shall be credited with proceeds of the sale. To the extent permitted by
applicable law, the Pledgor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise by it or them of
any rights hereunder.
5.4    Effect of Securities Laws. The Pledgor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all of the Pledged Stock
by reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. The Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the Issuer would agree to do so.
5.5    Deficiency. The Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.
SECTION 6. POWER OF ATTORNEY AND FURTHER ASSURANCES
6.1    Administrative Agent’s Appointment as Attorney-in-Fact, Etc. (a) The
Pledgor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Pledgor and in the name of the Pledgor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Pledgor hereby gives the
Administrative Agent the power and right, on behalf of the Pledgor, without
notice to or assent by the Pledgor, to do any or all of the following:
in the name of the Pledgor or its own name, or otherwise, take possession of and
endorse and collect any checks, drafts, notes, acceptances or other instruments
for the payment of moneys with respect to any Collateral and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by

9

--------------------------------------------------------------------------------




the Administrative Agent for the purpose of collecting any and all such moneys
due with respect to any other Collateral whenever payable;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or purchase any insurance called for
by the terms of the Loan Documents and pay all or any part of the premiums
therefor and the costs thereof;
(iii)    execute, in connection with any sale provided for in Section 5.3 or
5.4, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(iv)    (1) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (2) sign and endorse any
assignments, verifications, notices and other documents in connection with any
of the Collateral; (3) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (4) defend any suit, action or proceeding brought against the
Pledgor with respect to any Collateral; (5) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; and (6)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and the Pledgor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as the Pledgor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this Section
6.1(a) unless an Event of Default shall have occurred and be continuing.
(b)    If the Pledgor fails to perform or comply with any of its agreements in
this Agreement, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreements; provided, however, that unless an Event of
Default has occurred and is continuing, the Administrative Agent shall not
exercise this power without first making demand on the Pledgor and the Pledgor
failing to promptly comply therewith.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 6.1 shall be payable by the
Pledgor to the extent that they would be payable by the Borrower pursuant to
Section 10.04(a) of the Credit Agreement.

10

--------------------------------------------------------------------------------




(d)    The Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until a Discharge of the Secured Obligations.
6.2    Authorization of Financing Statements. The Pledgor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, the
Administrative Agent is authorized to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Administrative Agent
under this Agreement. The Pledgor agrees that such financing statements may
describe the collateral in the same manner as described in this Agreement or
such other description as the Administrative Agent, in its reasonable judgment,
determines is necessary or advisable. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
SECTION 7. LIEN ABSOLUTE
7.1    Security Interest Absolute. All rights of the Administrative Agent and
all obligations of the Pledgor hereunder shall be absolute and unconditional
irrespective of, and Pledgor hereby waives all rights, claims, and defenses that
it might otherwise have (now or in the future) (other than related to payment
and performance) with respect to, in each case: (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any renewal or extension of, or any increase in the amount of the
Secured Obligations, any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment, supplement, modification or waiver of or any consent to any departure
from the Credit Agreement or any other Loan Document (other than this Agreement)
or any Secured Hedge Agreement or Secured Cash Management Agreement, (c) any
defense, set-off or counterclaim which may at any time be available to or be
asserted by the Borrower or any other Person against any Credit Party, (d) any
exchange, release or nonperfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or (e)
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Pledgor in respect of the Secured Obligations or this
Agreement.
7.2    Continuing Rights. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against the Pledgor, the Administrative Agent
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against Borrower, the Pledgor or
any other Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower, the Pledgor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Borrower, the Pledgor or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Pledgor of any obligation or liability

11

--------------------------------------------------------------------------------




hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Secured Party against the
Pledgor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
SECTION 8. THE ADMINISTRATIVE AGENT
8.1    Authority of Agent. (a) The Pledgor acknowledges that the rights and
responsibilities of the Administrative Agent under this Agreement with respect
to any action taken by the Administrative Agent or the exercise or non-exercise
by the Administrative Agent of any option, voting right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Pledgor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Pledgor shall not
be under any obligation, or entitlement, to make any inquiry respecting such
authority.
(b)    The Administrative Agent has been appointed to act as the Administrative
Agent hereunder by the Lenders and, by their acceptance of the benefits hereof,
the other Secured Parties. The Administrative Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the Credit Agreement;
provided that the Administrative Agent shall, after Payment in Full, exercise,
or refrain from exercising, any remedies provided for herein and otherwise act
in accordance with the instructions of the holders of a majority (the “Majority
Holders”) of the sum of (x) the aggregate settlement or termination amount
(exclusive of expenses and similar payments but including any early termination
payments then due) under all Secured Hedge Agreements and (y) all amounts
payable under Secured Cash Management Agreements (exclusive of expenses and
similar payments). For purposes of the foregoing sentence, the settlement or
termination value for any hedge that has not been terminated or closed out at
the time of the relevant determination shall be a termination, close-out unwind
or equivalent value as calculated by the appropriate swap counterparties and
reported to the Administrative Agent upon request or, if any such counterparty
does not provide such calculation, such value as shall be determined by the
Administrative Agent in its sole discretion; provided that any Secured Hedge
Agreement with a termination or close-out amount that is a negative number shall
be disregarded for purposes of determining the Majority Holders. The provisions
of the Credit Agreement relating to the Administrative Agent, including without
limitation, the provisions relating to resignation or removal of the
Administrative Agent, subject to Section 8.3(e) hereof) and the powers and
duties and immunities of the Administrative Agent, are incorporated herein by
this reference and shall survive any termination of the Credit Agreement.
8.2    Duty of Agent. The Administrative Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Administrative Agent deals with similar property
for its own account. Neither the Administrative Agent nor any other

12

--------------------------------------------------------------------------------




Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys or other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Pledgor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to the
Pledgor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from their own bad faith, gross
negligence or willful misconduct.
8.3    Exculpation of the Administrative Agent. (a) The Administrative Agent
shall not be responsible to any Secured Party for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
of any Security Document or the validity or perfection of any security interest
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to the Secured Parties or by or on
behalf of any Secured Party to the Administrative Agent or any Secured Party in
connection with the Security Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Secured Obligations, nor shall the
Administrative Agent be required to ascertain or inquire as to the performance
or observance of any of the terms, conditions, provisions, covenants or
agreements contained in any of the Security Documents or as to the existence or
possible existence of any Event of Default or Default or to make any disclosures
with respect to the foregoing.
(b)    Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Secured Parties for any
action taken or omitted by the Administrative Agent under or in connection with
any of the Security Documents except to the extent caused solely and proximately
by the Administrative Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be entitled to refrain from any act
or the taking of any action in connection herewith or any of the Security
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent shall have
been instructed in respect thereof by the Controlling Parties and, upon such
instruction, the Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such written instructions. Without prejudice to
the generality of the foregoing, (i) the Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Pledgor and their Subsidiaries), accountants, experts
and other professional advisors selected by it; and (ii) no Secured Party shall
have any right of action whatsoever against the Administrative

13

--------------------------------------------------------------------------------




Agent as a result of the Administrative Agent acting or refraining from acting
hereunder or under any of the Security Documents in accordance with the Credit
Agreement or, in the limited circumstances specified in Section 8.1(b) hereof,
the instructions of the Majority Holders.
(c)    Without limiting the indemnification provisions of the Credit Agreement,
each of the Secured Parties not party to the Credit Agreement severally agrees
to indemnify the Administrative Agent, to the extent that the Administrative
Agent shall not have been reimbursed by any Loan Party, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administrative Agent in exercising its powers, rights
and remedies or performing its duties hereunder or under the Security Documents
or otherwise in its capacity as the Administrative Agent in any way relating to
or arising out of this Agreement or the Security Documents; provided, no such
Secured Party shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely and proximately from the Administrative Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts insufficiently
indemnified against until such additional indemnity is furnished.
(d)    No direction given to the Administrative Agent by the Secured Parties
which imposes, or purports to impose, upon the Administrative Agent any
obligation not set forth in or arising under this Agreement or any Security
Document accepted or entered into by the Administrative Agent shall be binding
upon the Administrative Agent.
(e)    Prior to Payment in Full, the Administrative Agent may resign at any time
in accordance with Section 9.06 of the Credit Agreement. After the
Administrative Agent’s resignation in accordance with Section 9.06 of the Credit
Agreement, the provisions of Section 8 hereof and of Section 9.06 of the Credit
Agreement shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent. Upon the acceptance of any appointment as the Administrative Agent by a
successor Administrative Agent in accordance with Section 9.06 of the Credit
Agreement, the retiring Administrative Agent shall promptly transfer all
Collateral within its possession or control to the possession or control of the
successor Administrative Agent and shall execute and deliver such notices,
instructions and assignments as may be necessary or desirable to transfer the
rights of the Administrative Agent in respect of the Collateral to the successor
Administrative Agent. From and after Payment in Full, the Majority Holders shall
be entitled to appoint the successor agent upon the resignation of the
Administrative Agent.
8.4    No Individual Foreclosure, Etc. No Secured Party shall have any right
individually to realize upon any of the Collateral except to the extent
expressly contemplated by this Agreement or the other Loan Documents, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral provided under the Pledge Agreements, to have agreed to the
foregoing provisions and the other provisions of this Agreement. Without
limiting the generality of the foregoing,

14

--------------------------------------------------------------------------------




each Secured Party authorizes the Administrative Agent to credit bid all or any
part of the Secured Obligations held by it.
8.5    Qualified Counterparties. No Qualified Counterparty that obtains the
benefits of the Security Documents or any Collateral by virtue of the provisions
of the Credit Agreement or of the Security Documents (other than as a Majority
Holder pursuant to the provisions of Section 8.1(b)), shall have any right to
notice of any action or to consent to, direct or object to any action under any
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Hedge Agreements and Secured Cash Management
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Qualified Counterparty.
SECTION 9. MISCELLANEOUS
9.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.01 of the Credit Agreement. After the Payment in Full, the
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified by a written instrument executed by the Pledgor and the Majority
Holders.
9.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or the Pledgor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Pledgor shall be addressed to the Pledgor at its notice
address set forth on Schedule 4.
9.3    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 9.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced to any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
9.4    Enforcement Expenses; Indemnification. (a) The Pledgor agrees to pay or
reimburse each Credit Party for all its reasonable and documented out-of-pocket
costs and

15

--------------------------------------------------------------------------------




expenses incurred in collecting against the Pledgor under this Agreement or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which the Pledgor is a party, including, without limitation,
the reasonable and documented fees and disbursements of counsel to each Credit
Party and of counsel to the Administrative Agent to the extent the Borrower
would be required to do so pursuant to Section 10.04 of the Credit Agreement.
(b)    The Pledgor agrees to pay, and to save the Credit Parties, harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.04(b) of the Credit Agreement.
(c)    The agreements in this Section 9.4 shall survive Payment in Full.
9.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that the Pledgor may
not assign, transfer or delegate any of its rights or obligations under this
Agreement, except as expressly contemplated by the Credit Agreement, without the
prior written consent of the Administrative Agent and any such assignment,
transfer or delegation without such consent shall be null and void.
9.6    Set-Off. The Pledgor hereby irrevocably authorizes each Credit Party at
any time and from time to time pursuant to, and to the extent set forth in,
Section 10.08 of the Credit Agreement, upon any amount becoming due and payable
hereunder, without notice to the Pledgor, any such notice being expressly waived
by the Pledgor, to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such party to or for the credit or the account of the Pledgor,
or any part thereof in such amounts as such Credit Party may elect, against and
on account of the obligations and liabilities of the Pledgor to such Credit
Party hereunder and claims of every nature and description of such Credit Party
against the Pledgor, in any currency, arising hereunder, under the Credit
Agreement or any other Loan Document, as such Credit Party may elect, whether or
not such Credit Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Credit
Party exercising any right of set-off shall notify the Pledgor promptly of any
such set-off and the application made by such Credit Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Credit Party under
this Section 9.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Credit Party may have.
9.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature of this Agreement
by facsimile or other electronic transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

16

--------------------------------------------------------------------------------




9.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction with respect to the Pledgor shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof with
respect to the Pledgor, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction with respect to such Pledgor. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
9.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
9.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Pledgor, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. There are no promises, undertakings, representations
or warranties by any Secured Party relative to the subject matter hereof and
thereof not expressly set forth or referred to herein or therein.
9.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.12    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York sitting in New York
County, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Pledgor at its
address referred to in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

17

--------------------------------------------------------------------------------




(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
this waiver shall not limit the reimbursement and indemnification obligations of
the Pledgor under Section 9.4(b).
9.13    Acknowledgments. The Pledgor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Credit Party has any fiduciary relationship with or duty to the
Pledgor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Pledgor, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgor and the Secured Parties.
9.14    WAIVER OF JURY TRIAL. THE PLEDGOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE SECURED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.15    Release. (a)  Upon a Discharge of the Secured Obligations, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and the Pledgor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Pledgor. At the
request and sole expense of the Pledgor following any such termination, the
Administrative Agent shall deliver to the Pledgor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Pledgor such
documents as the Pledgor shall reasonably request to evidence such termination.
(b)    If any of the Collateral shall be Disposed of by the Pledgor in a
transaction expressly permitted by the Credit Agreement, then, the
Administrative Agent, at the request and sole expense of the Pledgor, shall
execute and deliver to the Pledgor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral provided that the Pledgor shall have delivered to the Administrative
Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the Pledgor and Collateral to
be released, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the Proceeds of such Disposition will be applied in
accordance therewith.
(c)    Until Discharge of the Secured Obligations, the Pledgor acknowledges that
it is not authorized to file any financing statement amendment or termination
statement with respect

18

--------------------------------------------------------------------------------




to any financing statement originally filed in connection herewith without the
prior written consent of the Administrative Agent, subject to the Pledgor’s
rights under Section 9-509(d) of the UCC.

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.
PLEDGOR:


PEABODY INVESTMENTS CORP.




By: /s/ James Tichenor
Name: James Tichenor
Title: Vice President and Treasurer




ADMINISTRATIVE AGENT:


CITIBANK, N.A.
as Administrative Agent




By: /s/ Justin Tichauer
Name: Justin Tichauer
Title: Vice President









20

--------------------------------------------------------------------------------




Schedule 1
DESCRIPTION OF PLEDGED STOCK
Pledgor
Issuer
Issuer’s Jurisdiction
Under New York UCC Section 9-305(a)(2)
Class of Stock
Stock Certificate No.
Percentage of Shares
No. of Shares
Peabody Investments Corp.
Peabody IC Funding Corp.
Delaware
N/A
No.1
100%
100
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












1-1

--------------------------------------------------------------------------------




Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
Secretary of State of the State of Delaware
Actions with respect to Pledged Stock
Delivery of all share certificates of Pledged Stock to the Administrative Agent
Other Actions
Delivery of undated stock power



2-1

--------------------------------------------------------------------------------




Schedule 3
PLEDGOR’S EXACT LEGAL NAME, LOCATION OF JURISDICTION OF
ORGANIZATION AND CHIEF EXECUTIVE OFFICE
Exact Legal Name
Jurisdiction of Organization
Chief Executive Office
 
 
 
Peabody Investments Corp.
Delaware
701 Market Street
St. Louis, MO 63101
 
 
 




3-1

--------------------------------------------------------------------------------




Schedule 4
NOTICE ADDRESS OF THE PLEDGOR


Peabody Investments Corporation
701 Market St.
St. Louis, MO 63101
Attn:
Kenneth L. Wagner
Fax:        (314) 342-3419    
E-Mail:     kwagner@peabodyenergy.com


James A. Tichenor
Fax:        (314) 342-3419    
E-Mail:    jtichenor@peabodyenergy.com
A-4


| NY


5929604.13||



4-1

--------------------------------------------------------------------------------




Exhibit A to
Pledge Agreement
FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT
This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of _______ ___, ____, is made by and
among _______________, a __________ corporation (the “Pledgor”), [NAME OF
AGENT], as agent (in such capacity, the “Agent”) for the Secured Parties (as
defined in the Pledge Agreement referred to below), and ____________, a
____________ corporation (the “Issuer”).
WHEREAS, the Pledgor has granted to the Agent for the benefit of the Secured
Parties a security interest in the uncertificated securities of the Issuer owned
by the Pledgor from time to time (collectively, the “Pledged Securities”), and
all additions thereto and substitutions and proceeds thereof (collectively, with
the Pledged Securities, the “Collateral”) pursuant to a Pledge Agreement, dated
as of ___________ __, ____ (as amended, restated, supplemented, or otherwise
modified from time to time, the “Pledge Agreement”), among the Pledgor and the
other persons party thereto as grantors in favor of the Agent.
WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Notice of Security Interest. The Pledgor, the Agent and the Issuer
are entering into this Control Agreement to perfect the Agent’s security
interest in the Collateral. The Issuer acknowledges that this Control Agreement
constitutes written notification to the Issuer of the Agent’s security interest
in the Collateral. The Issuer agrees to promptly make all necessary entries or
notations in its books and records to reflect the Agent’s security interest in
the Collateral and, upon request by the Agent if an Event of Default has
occurred and is continuing, to register the Agent as the registered owner of any
or all of the Pledged Securities. The Issuer acknowledges that the Agent has
control over the Collateral.
SECTION 2. Collateral. The Issuer hereby represents and warrants to, and agrees
with the Pledgor and the Agent that (i) the terms of any limited liability
company interests or partnership interests included in the Collateral from time
to time shall expressly provide that they are securities governed by Article 8
of the Uniform Commercial Code in effect from time to time in the State of
[__________], (ii) the Pledged Securities are uncertificated securities,
(iii) the issuer’s jurisdiction is the State of [____________] or such other
state of which the Issuer has notified the Agent and (iv) Schedule 1 contains a
true and complete description of the Pledged Securities as of the date hereof.
SECTION 3. Control. If an Event of Default has occurred and is continuing, the
Issuer hereby agrees, upon written direction from the Agent and without further
consent from the Pledgor, (a) to comply with all instructions and directions of
any kind originated by the Agent concerning the Collateral, to liquidate or
otherwise dispose of the Collateral as and to the extent

A-1

--------------------------------------------------------------------------------




directed by the Agent and to pay over to the Agent all proceeds without any
set-off or deduction, and (b) except as otherwise directed by the Agent, not to
comply with the instructions or directions of any kind originated by the Pledgor
or any other person.
SECTION 4. Other Agreements. In the event of any conflict between the provisions
of this Control Agreement and any other agreement governing the Pledged
Securities or the Collateral, the provisions of this Control Agreement shall
control.
SECTION 5. Protection of Issuer. The Issuer may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.
SECTION 6. Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Agent that (i) the
Discharge of the Secured Obligations has occurred, (ii) all of the Collateral
has been released or (iii) the Pledged Securities cease to be Uncertificated
Securities, whichever is sooner, and the Issuer shall thereafter be relieved of
all duties and obligations hereunder.
SECTION 7. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, to the
Pledgor’s and the Agent’s addresses as set forth in the Pledge Agreement, and to
the Issuer’s address as set forth below, or to such other address as any party
may give to the others in writing for such purpose:
[Name of Issuer]
[Address of Issuer]
Attention:___________________
Telephone: (     )      -__________
Telecopy: (     )      -___________    




SECTION 8. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.
SECTION 9. Entire Agreement. This Control Agreement and the Pledge Agreement
constitute the entire agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.
SECTION 10. Execution in Counterparts. This Control Agreement may be executed in
any number of counterparts by one or more parties to this Control Agreement and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

A-2

--------------------------------------------------------------------------------




SECTION 11. Successors and Assigns. This Control Agreement shall be binding upon
the successors and assigns of each of the parties hereto and shall inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that neither the Pledgor nor the Issuer may assign, transfer or
delegate any of its rights or obligations under this Control Agreement, except
as expressly contemplated by the Credit Agreement, without the prior written
consent of the Agent and any such assignment, transfer or delegation without
such consent shall be null and void.
SECTION 12. Severability. Any provision of this Control Agreement which is
prohibited or unenforceable in any jurisdiction with respect to the Pledgor and
Issuer shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof with respect to the Pledgor and Issuer, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 13. Section Headings. The Section headings used in this Control
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
SECTION 14. Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself in any legal action or proceeding relating to this
Control Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York sitting in New York County the Courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Pledgor at its
address referred to in Section 9.2 of the Pledge Agreement or the Issuer at the
address referred to in Section 7 or at such other address of which the Agent
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special,

A-3

--------------------------------------------------------------------------------




exemplary, punitive or consequential damages; provided that this waiver shall
not limit the reimbursement and indemnification obligations of the Pledgor under
Section 9.4(b) of the Pledge Agreement.
SECTION 15. SECTION 15.    GOVERNING LAW AND JURISDICTION. THIS CONTROL
AGREEMENT HAS BEEN DELIVERED TO AND ACCEPTED BY THE AGENT AND WILL BE DEEMED TO
BE MADE IN THE STATE OF NEW YORK. THIS CONTROL AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
SECTION 16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

A-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.
[NAME OF PLEDGOR]
By:____________________________________
Name:
Title:




[NAME OF AGENT], as Agent
By:___________________________________
Name:
Title:


[NAME OF ISSUER]
By:__________________________________
Name:
Title:



































A-5